                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                                           )
    CELLCAST TECHNOLOGIES, LLC                             )
                                                           )
    and                                                    )
                                                           )
    ENVISIONIT LLC,                                        )
                                                           )
                            Plaintiffs,                    )
            v.                                             )
                                                           ) No. 15-1307
    THE UNITED STATES,                                     )
                                                           ) Judge Ryan T. Holte
                            Defendant,                     )
                                                           )
    and                                                    )
                                                           )
    INTERNATIONAL BUSINESS MACHINES                        )
    CORPORATION,                                           )
                                                           )
                            Third-party Defendant.         )
                                                           )

                 JOINT STATUS REPORT PROPOSING A SCHEDULE
            IN RESPONSE TO THE COURT’S ORDER OF FEBRUARY 25, 2021

          Plaintiffs, CellCast Technologies, LLC and EnvisionIT (collectively, “Plaintiffs”) and

defendant, the United States and third party defendant, International Business Machines

Corporation (collectively, “Defendants” and, collectively with Plaintiffs, “the Parties”) jointly

propose the following schedule, pursuant to the Court’s order dated February 25, 2021 (Docket

No. 175), and respectfully request the Court adopt, the following schedule:

           Event                                                           Date:

           Deadline for the Parties to Engage in Mediation1                May 7, 2021

           Opening Expert Reports Due                                      May 31, 2021


1
 Plaintiffs and Defendants note that they have agreed to a more extended schedule for expert discovery than they
originally proposed, only because: 1) Defendants raised scheduling conflicts, and 2) the added time provides an
opportunity for Plaintiffs and the government to attempt to mediate this case.


                                                       1
        Event                                                       Date:

        Rebuttal Expert Reports Due                                 August 9, 2021

        Reply Expert Reports Due                                    September 20, 2021

        Close of Expert Discovery                                   October 11, 2021

        Motions for Summary Judgment Due                            November 15, 2021



       Defendants respectfully state that there are two motions that they anticipate filing in the

near future: a motion by Defendants to supplement their invalidity contentions and a motion by

the government for invalidity of the asserted patents under 35 U.S.C. 101. Plaintiffs anticipate

opposing Defendants’ anticipated motions.

       Plaintiffs respectfully ask the Court to set a date for a liability trial in this case to occur

during the summer of 2022. Defendants propose that the Court maintain the approach provided

for in the previous scheduling order (i.e. that a scheduling conference to discuss the trial would

occur within fourteen (14) days after the Court’s summary judgment decision).


    Respectfully submitted,                          Respectfully submitted,

    /s/ Peter J. Chassman                            BRIAN M. BOYNTON
    PETER J. CHASSMAN                                Assistant Attorney General
    Texas Bar No. 00787233
    Reed Smith LLP                                   GARY L. HAUSKEN
    811 Main Street                                  Director
    Suite 1700
    Houston, TX 77002-6110                           /s/ Joshua I. Miller
    Telephone: (713) 469-3885                        JOSHUA I. MILLER
    Facsimile: (713) 469-3889                        Trial Attorney
    E-mail: pchassman@reedsmith.com                  Commercial Litigation Branch
                                                     Civil Division
    Attorneys for CellCast Technologies, LLC         Department of Justice
    and EnvisionIT, LLC                              Washington, DC 20530
                                                     Tel: (202) 353-0526
                                                     Fax: (202) 307-0345


                                                 2
                                         joshua.miller2@usdoj.gov

                                         Attorneys for the United States
Respectfully submitted,

/s/ Mark J. Abate
Mark J. Abate
Calvin E. Wingfield Jr.
Goodwin Procter LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
Tel: (212) 813-8000
Fax: (212) 355-3333
mabate@goodwinprocter.com
cwingfield@goodwinprocter.com

Counsel for International Business
Machines Corporation




                                     3
